Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
A burner head wherein three supports are provided, as disclosed in Claims 17 and 26
A burner wherein burner outlets are formed on only one side wall of each support, such that all the burner outlets face the same direction along a clockwise or counterclockwise direction, as disclosed in Claims 18 and 27
A burner support having a wedge shape, wherein the pointed end of the support is disposed outward, as disclosed in Claims 20 and 29
An automatic detection apparatus, as disclosed in Claims 23 and 32
A rotating shaft that forms part of the base mechanism, as disclosed in Claim 37
A lifting structure that forms part of the base mechanism, as disclosed in Claim 38
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claim 25 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Additionally, the applicant is advised that should claim 16 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a 
Claim  objected to under 37 CFR 1.75 as being a substantial duplicate of claim . When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Additionally, the applicant is advised that should claim  be found allowable, claim  will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 16 is objected to because of the following informalities:  the phrase "form a concave surface" should instead read "form a sloped surface". The term “concave” is inconsistent with the accepted meaning and should be replaced accordingly. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: the phrase “between any two neighboring ones of the supports” should instead read “between any two neighboring supports”. Appropriate correction is required.
Claim  objected to because of the following informalities:  the phrase ". The term “concave” is inconsistent with the accepted meaning and should be replaced accordingly. Appropriate correction is required.
Claim 26 is objected to because of the following informalities: the phrase “between any two neighboring ones of the supports” should instead read “between any two neighboring supports”. Appropriate correction is required.
Claim  objected to because of the following informalities:  the phrase ". The term “concave” is inconsistent with the accepted meaning and should be replaced accordingly. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the “automatic detecting apparatus” disclosed in claims 23 and 32
the term "a lifting structure" in claim 38.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: in the paragraph beginning on page 5, line 19, the automatic detection apparatus is disclosed as a retractable rod-shaped substance and a micro switch positioned at the tail end of a burner support that is connected to a controller. Based off this review, the examiner interprets this apparatus to constitute a strain gauge. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 38, the claims recite “a lifting structure” as part of the base member, which invokes 35 U.S.C. 112(f) and mandates a review of the specification to ascertain its full meaning. The specification fails to disclose the particular structure that achieves the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claim subject matter at the time of filing. When a claimed limitation is found to invoke 35 U.S.C. 112(f), the written description must provide adequate disclosure of what the claimed limitation may be defined as so as to convey the full meaning of the claimed limitation in a manner that one of ordinary skill in the art at the time of filing could understand. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 38, claim limitation “a lifting structure” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description discloses that a lifting structure is part of the base mechanism, but there is a lack of sufficient detail in the entirety of the written description to support precisely what the lifting structure is. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Ding (CN 2190244 Y).
Regarding Claim 16, Miller teaches a burner head of a burner for a gas cooktop (Figures 2 and 5, arrangement of burner elements 102 in unit 302), said burner head comprising a plurality of supports (Column 2, lines 32-36), each support comprising a support surface for supporting a cooking utensil (Figure 2, 105) and a plurality of gas ports for gas to flow out and to form a flame (Figure 2, 122), 
Miller does not teach wherein said supports are movable between a first working position in which the support surfaces of the supports form a flat upper surface of the burner head, and a second working position in which the support surfaces of the supports form a concave surface of the burner head.
However, Ding teaches a support bracket as part of a combustion cooking stove (Figure 1, 9), wherein said support is movable between a first working position (Figure 1, positioning of 9 according to solid lines) in which the support surface of the support forms a flat upper surface of the burner head (Figure 1, flat disposition of members 9 in first position), and a second working position (Figure 1, positioning of 9 according to dashed lines) in which the support surface of the support forms a concave surface of the burner head (Figure 1, sloped disposition of members 9 in the first position).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the burner support members of Miller to include supports movable between a first and a second working position in view of the teachings of Ding to allow the burner support to accommodate utensils and other cookware with a larger or curved bottom surface.
Regarding Claim 17, Miller in view of Ding teaches wherein at least three of the supports are provided (Miller Figure 5, four supports provided as part of 302), with a gap being defined between any two neighboring ones of the supports (Miller Figure 5, radial spacing of supports in 302). 
Regarding Claim 19, Miller in view of Ding wherein each support comprises two oppositely disposed smooth side walls (Miller Figure 2, 120), said gas ports being formed on both said side walls (Miller Figure 2, disposition of gas ports 122 on both side walls 120).
Regarding Claim 21, Miller in view of Ding teaches wherein the supports gather together, or the supports are connected together (Miller Figure 5, members comprising 302 are connected at a center point, see also Miller Figure 1, 110).
Regarding Claim 22, Miller in view of Ding teaches wherein the supports extend radially outward away from a center of the burner head (Miller Figures 1 and 5).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Ding and in further view of Reeves (US D125112 S).
Regarding Claim 18, Miller in view of Ding teaches wherein each support comprises a smooth side wall (Miller Figure 2, 120), said gas ports of each support being formed only on said side wall (Miller Column 1, lines 54-55), but does not teach wherein the gas ports of the supports face a same direction and are along a clockwise or a counterclockwise direction of the burner head.
However, Reeves discloses a design of a burner head (see annotated Figure 1 on page 13) wherein the gas ports of the supports (see annotated Figure 1 on page 13) face a same direction and are along a clockwise direction of the burner head (see annotated Figure 1, orientation of labelled burner outlets are along a clockwise direction).

    PNG
    media_image1.png
    455
    546
    media_image1.png
    Greyscale

In view of the design taught by Reeves, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the burner head of Miller in view of Ding to include gas ports facing the same direction in a clockwise fashion in view of the inherent design features disclosed by Reeves to create an evenly distributed flame for cooking, minimizing the risk of a thermal concentration on a portion of the cooktop bottom surface.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Ding and in further view of Bedson (GB 1593977 A).
Regarding Claim 20, Miller in view of Ding does not teach wherein each support is of a wedged shape defining a pointed end which is disposed outward.
However, Bedson teaches a plurality of pan supports (Figure 1, 15) which are of a wedged shape (Page 1, lines 18-20) defining a pointed end which is disposed outward (Figure 1, pointed ends of upper edges 16 are disposed outward from burner body 1 in aperture 14).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the burner supports of Miller in view of Ding to include wedge-shaped supports in view of the teachings of Bedson to ensure enough primary air may be used for intake during combustion, since a wedged shape allows for a larger radial gap between the outer ends of the burner supports.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Ding and in further view of Sachon (EP 1528235 A2).
Regarding Claim 24, Miller in view of Ding does not teach wherein the supports are configured to be electrically driven to the first working position and the second working position.
However, Sachon teaches a cooking device (Figure 2, 1) wherein a support mechanism (Figure 1, 21) is configured to be electrically driven (Paragraph 0008) between two working positions (Figures 3 and 4, positioning of supports 21).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the supports of Miller in view of Ding to include electrical driving between two working positions in view of the teachings of Sachon to provide a means of more automated control over the positioning of the burner supports, such that a user does not have to manually adjust the supports between the two working positions.
Claim 25-28, 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 6435173 B1) in view of Ding (CN 2190244 Y).
Regarding Claim 25, Miller teaches a burner for a gas cooktop (Figure 5, 302), comprising a burner head (Figure 2, 102), said burner head comprising a plurality of supports (Column 2, lines 32-36), each support comprising a support surface for supporting a cooking utensil (Figure 2, 105) and a plurality of gas ports for gas to flow out and to form a flame (Figure 2, 122), 
Miller does not teach said supports being movable between a first working position in which the support surfaces of the supports form a flat upper surface of the burner head, and a second working position in which the support surfaces of the supports define a concave surface of the burner head.
However, Ding teaches a support bracket as part of a combustion cooking stove (Figure 1, 9), wherein said support is movable between a first working position (Figure 1, positioning of 9 according to solid lines) in which the support surface of the support forms a flat upper surface of the burner head (Figure 1, flat disposition of members 9 in first position), and a second working position (Figure 1, positioning of 9 according to dashed lines) in which the support surface of the support forms a concave surface of the burner head (Figure 1, sloped disposition of members 9 in the first position). 
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the burner support members of Miller to include supports movable between a first and a second working position in view of the teachings of Ding to allow the burner support to accommodate utensils and other cookware with a larger or curved bottom surface.
Regarding Claim 26, Miller in view of Ding teaches wherein at least three of the supports are provided (Miller Figure 5, four supports provided as part of 302), with a gap being defined between any two neighboring ones of the supports (Miller Figure 5, radial spacing of supports in 302).
Regarding Claim 27, Miller in view of Ding teaches wherein each support comprises a smooth side wall (Miller Figure 2, 120), said gas ports of each support being formed only on said side wall (Miller Column 1, lines 54-55), wherein the gas ports of the supports face a same direction and are along a clockwise direction or a counterclockwise direction of the burner head (Miller Figure 1, disposition of flame outlets for producing flames 111, in view of Column 1, lines 54-55).
Regarding Claim 28, Miller in view of Ding wherein each support comprises two oppositely disposed smooth side walls (Miller Figure 2, 120), said gas ports being formed on both said side walls (Miller Figure 2, disposition of gas ports 122 on both side walls 120).
Regarding Claim 30, Miller in view of Ding teaches wherein the supports gather together, or the supports are connected together (Miller Figure 5, members comprising 302 are connected at a center point, see also Miller Figure 1, 110).
Regarding Claim 31, Miller in view of Ding teaches wherein the supports extend radially outward away from a center of the burner head (Miller Figures 1 and 5).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Ding and in further view of Bedson (GB 1593977 A).
Regarding Claim 29, neither Miller nor Ding teaches wherein each support is of a wedged shape defining a pointed end which is disposed outward.
However, Simpson teaches a plurality of supports for a burner (Figure 1, 11, 13, and 15) which are of a wedged shape (Figure 3, trapezoidal shape of limb members 11, 13 and 15) defining a pointed end which is disposed outward (Figure 3, tapered ends of 11, 13 and 15).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the burner supports of Miller in view of Ding to include wedge-shaped supports in view of the teachings of Simpson to ensure enough primary air may be used for intake during combustion, since a wedged shape allows for a larger radial gap between the outer ends of the burner supports.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Ding and in further view of Sachon (EP 1528325 A2).
Regarding Claim 33, Miller in view of Ding does not teach wherein the supports are not be electrically driven to the first working position and the second working position.
However, Sachon teaches a cooking device (Figure 2, 1) wherein a support mechanism (Figure 1, 21) is configured to be electrically driven (Paragraph 0008) between two working positions (Figures 3 and 4, positioning of supports 21).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the supports of Miller in view of Ding to include electrical driving between two working positions in view of the teachings of Sachon to provide a means of more automated control over the positioning of the burner supports, such that a user does not have to manually adjust the supports between the two working positions.
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 6435173 B1) in view of Ding (CN 2190244 Y).
Regarding Claim 34, Miller teaches a gas cooktop (Figure 5, rangetop 300), comprising a burner comprising a burner head (Figure 5, burner units 302) which includes a plurality of supports (Figure 2, 102, see also Column 2, lines 32-36), each support comprising a support surface for supporting a cooking utensil (Figure 2, 105) and a plurality of gas ports for gas to flow out and to form a flame (Figure 2, 122), 
Miller does not teach said supports being movable between a first working position in which the support surfaces of the supports form a flat upper surface of the burner head, and a second working position in which the support surfaces of the supports of the burner head a concave surface of the burner head.
However, Ding teaches a support bracket as part of a combustion cooking stove (Figure 2, 1), wherein said support is movable between a first working position (Figure 2) in which the support surface of the support forms a flat upper surface of the burner head (Figure 2, flat top surface of member 1), and a second working position (Figure 3) in which the support surface of the support forms a concave surface of the burner head (Figure 3, sloped top surface of member 1).
Therefore, it would have been obvious to an ordinary person skilled in the art at the time of the invention to modify the supports of the burner head of Miller to include supports movable between two working positions in view of the teachings of Ding to allow the burner support to accommodate utensils and other cookware with a larger or curved bottom surface.
Regarding Claim 35, Miller in view of Ding teaches a gas cooktop further comprising a panel (Miller Figure 5, 304), said support surface of each support extending in the first working position in parallel relationship to the panel (Ding Figure 1, parallel relationship of 9 and top cover 7 in the first working position); and in the second working position at an incline in relation to the panel (Ding Figure 1, inclined relationship of 9 and top cover 7 in the second working position).
Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Ding and in further view of Ellersiek et al.
Regarding Claim 36, Miller in view of Ding teaches wherein the burner head is disposed above the panel (Miller Figure 5, members 302 are disposed above panel 304), but does not explicitly teach a gap being defined between the supports and the panel, when the supports are in any of the first and second working positions.
However, Ellersiek et al teaches a heating device disposed above a panel (Figure 2, heating device 16 disposed above panel 2), with a gap being defined between the supports and the panel (Figures 5-6, space in between 16 and 2), when the supports are in any of the first and second working positions (first and second working positions of panel 16 disclosed in Figures 5 and 6, respectively).
In view of the teachings of Ellersiek et al, an ordinary person skilled in the art at the time of the invention would be motivated to modify the working positions of Miller in view of Ding to include a gap between the supports in the panel regardless of the working position taught by the combined teachings of Miller and Ding to better facilitate air flow and improve air intake for combustion.
Regarding Claim 37, Miller in view of Ding and Ellersiek et al teaches a burner further comprising base mechanisms (Ellersiek et al Figure 5, 18) configured to support the supports in one-to-one correspondence (Ellersiek et al Figure 5, ratio of base mechanism to heating device is one-to-one), each said base mechanism comprising a rotating shaft (Ellersiek et al Figure 8, 26) to enable the support to be rotatable and to adapt to bottom outlines of different cooking utensils (Ding Figure 1, rotation of 9 into or out of a sloped position to accommodate different bottom outlines).
Regarding Claim 38, Miller in view of Ding and Ellersiek et al teaches wherein the base mechanism comprises a lifting structure (Ellersiek et al Paragraph 0032) configured to move the support up and down (vertical motion disclosed in Ellersiek et al Paragraph 0007, see also Figures 5-6).
Allowable Subject Matter
Claims 23 and  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 23, the closest prior art at the time of filing, Furuti et al (US 20130270251 A1), teaches a burner head disposed on a gas cooktop (Figure 10, burner 26 disposed on gas cooktop 20) further comprising an automatic detection apparatus (Figure 10, 29) configured to automatically detect the presence of a cooking vessel based on a bottom outline of the cooking utensil placed on the burner head (Paragraph 0057), 
However, Furuti et al does not teach wherein its disclosed supports assume one of a first and second working position in response to a detection result by the detection apparatus so that the burner head automatically matches the bottom outline of the cooking utensil. 
Moreover, there is no combination of references in the prior art which Furuti may be considered in view of that renders all of the claimed features obvious to one of ordinary skill in the art at the time of the claimed invention.
Regarding Claim 32, the closest prior art at the time of filing, Furuti et al (US 20130270251 A1), teaches a burner head disposed on a gas cooktop (Figure 10, burner 26 disposed on gas cooktop 20) further comprising an automatic detection apparatus (Figure 10, 29) configured to automatically detect the presence of a cooking vessel based on a bottom outline of the cooking utensil placed on the burner head (Paragraph 0057), 
However, Furuti et al does not teach wherein said supports assuming one of the first and second working position in response to a detection result by the detection apparatus so that the burner head automatically matches the bottom outline of the cooking utensil.
Moreover, there is no combination of references in the prior art which Furuti may be considered in view of that renders all of the claimed features obvious to one of ordinary skill in the art at the time of the claimed invention.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 25, 34, and 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 11022317 B2, hereinafter referred to as Lu et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions disclosed by the present application and US 11022317 B2 are obvious variants, such that one of ordinary skill in the art would be able to determine that the same invention is disclosed in the present application and listed patent. 
Regarding Claim 16, Lu et al teaches a burner head of a burner for a gas cooktop (Claim 1, Column 10, line 37), said burner head comprising a plurality of supports (Claim 1, “plurality of brackets” disclosed in Column 10, line 41), each support comprising a support surface for supporting a cooking utensil (Claim 1, “flat upper surface” disclosed in Column 10, line 48) and a plurality of gas ports for gas to flow out and to form a flame (Claim 1, Column 10, lines 42-43), said supports being movable between a first working position in which the support surfaces of the supports form a flat upper surface of the burner head (Claim 1, Column 10, lines 48-49), and a second working position in which the support surfaces of the supports form a concave surface of the burner head (Claim 1, Column 10, lines 49-51).
Regarding Claim 25, Lu et al teaches a burner for a gas cooktop, comprising a burner head (Claim 1, Column 10, line 37), said burner head comprising a plurality of supports (Claim 1, “plurality of brackets” disclosed in Column 10, line 41), each support comprising a support surface for supporting a cooking utensil (Claim 1, “flat upper surface” disclosed in Column 10, line 48) and a plurality of gas ports for gas to flow out and to form a flame (Claim 1, Column 10, lines 42-43), said supports being movable between a first working position in which the support surfaces of the supports form a flat upper surface of the burner head (Claim 1, Column 10, lines 48-49), and a second working position in which the support surfaces of the supports define a concave surface of the burner head (Claim 1, Column 10, lines 49-51).
Regarding Claim 34, Lu et al teaches a gas cooktop, comprising a burner comprising a burner head (Claim 1, Column 10, line 37) which includes a plurality of supports (Claim 1, “plurality of brackets” disclosed in Column 10, line 41), each support comprising a support surface for supporting a cooking utensil (Claim 1, “flat upper surface” disclosed in Column 10, line 48) and a plurality of gas ports for gas to flow out and to form a flame (Claim 1, Column 10, lines 42-43), said supports being movable between a first working position in which the support surfaces of the supports form a flat upper surface of the burner head (Claim 1, Column 10, lines 48-49), and a second working position in which the support surfaces of the supports of the burner head a concave surface of the burner head (Claim 1, Column 10, lines 49-51). 
Regarding Claim 37, Lu et al teaches a burner further comprising base mechanisms (Claim 3, Column 11, lines 11-13) configured to support the supports in one-to-one correspondence (Claim 1, Column 10, lines 44-45, “separately connected to the linear motion mechanism”, see also Claim 3, lines 15-17), each said base mechanism comprising a rotating shaft (Claim 3, Column 11, lines 15-17) to enable the support to be rotatable and to adapt to bottom outlines of different cooking utensils (Claim 3, Column 11, lines 15-17).
Regarding Claim 38, Lu et al teaches wherein the base mechanism comprises a lifting structure (Claim 3, Column 10, lines 66-67, “transmission shaft” connected to the driving portion) configured to move the support up and down (Claim 3, Column 11, lines 4-5, “executing an up and down motion”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK P YOST whose telephone number is (571)272-7006.  The examiner can normally be reached on Mon-Fri 9:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK P YOST/Examiner, Art Unit 3762             

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762